14‐3704‐cv 
     Edgar Sosa v. Local Staff, LLC 
      
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL. 
        
 1          At a stated term of the United States Court of Appeals for the Second Circuit, held 
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
 3   York, on the 9th day of October, two thousand fifteen. 
 4    
 5          PRESENT:  ROBERT D. SACK,   
 6                            RAYMOND J. LOHIER, JR., 
 7                            SUSAN L. CARNEY, 
 8                                     Circuit Judges.             
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10          EDGAR SOSA, 
11                                              Plaintiff‐Appellant, 
12                                      
13                                     v.                                                                No. 14‐3704‐cv 
14                                                                                               
15          LOCAL STAFF, LLC, CROSS COUNTRY HEALTHCARE, 
16          INC., CORNELL UNIVERSITY, WEILL CORNELL MEDICAL 
17          COLLEGE, ADELA VARGAS, Individually, GUY MAZZA, 
18          DAVID GREENE, Individually, ISABEL STANSHINE, 
19          Individually,     
20                                               
21                                              Defendants‐Appellees.* 
22          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
23           
24           

     * The Clerk of Court is directed to amend the case caption as set forth above.

                                                            1
 1          FOR PLAINTIFF‐APPELLANT:                   CASEY WOLNOWSKI (Alex Umansky, on 
 2                                                     the brief), Phillips & Associates, New 
 3                                                     York, NY
 4
 5          FOR DEFENDANTS‐APPELLEES:                  JOSEPH C. O’KEEFE, Proskauer Rose LLP, 
 6                                                     Newark, NJ, for Local Staff, LLC, 
 7                                                     Cross‐Country Healthcare, Inc., , David 
 8                                                     Greene & Isabel Stanshine   
 9                                                     SHERYL A. ORWEL (James R. Kahn, on the 
10                                                     brief), New York, NY, for Cornell 
11                                                     University, Weill Cornell Medical 
12                                                     College, Adela Vargas & Guy Mazza   
13    
14          Appeal from a judgment of the United States District Court for the Southern 

15   District of New York (Naomi Reice Buchwald, Judge). 

16          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND 

17   DECREED that the judgment of the District Court is AFFIRMED. 

18          Plaintiff Edgar Sosa appeals from a judgment of the District Court (Buchwald, J.) 

19   dismissing his claims of race‐based discrimination, hostile work environment, and 

20   retaliation against various people and entities associated with his former employer 

21   under 42 U.S.C. § 2000e et seq. (“Title VII”), 42 U.S.C. § 1981, and the New York City 

22   Human Rights Law, New York City Administrative Code, § 8‐101 (the “NYCHRL”).   

23   This appeal centers on Sosa’s internal complaints regarding one comment made by his 

24   supervisor, defendant Adela Vargas, in which she told Sosa, “You’re so street.”    We 

25   agree with the District Court that these complaints did not constitute protected activity 

26   for the purpose of a retaliation claim under either Title VII or the NYCHRL.     



                                                   2
 1          To bring a Title VII retaliation claim based on a complaint of unlawful activity, a 

 2   “plaintiff must demonstrate a good faith, reasonable belief that the underlying 

 3   challenged actions of the employer violated the law.”    Manoharan v. Columbia Univ. 

 4   Coll. of Physicians & Surgeons, 842 F.2d 590, 593 (2d Cir. 1988) (quotation marks 

 5   omitted).    The objective reasonableness of an employee’s belief that the employer has 

 6   violated Title VII must “be measured against existing substantive law,” because a failure 

 7   to do so would “eviscerate the objective component of our reasonableness inquiry.”   

 8   Clover v. Total Sys. Servs., Inc., 176 F.3d 1346, 1351 (11th Cir. 1999) (quotation marks 

 9   omitted); see also Reed v. A.W. Lawrence & Co., 95 F.3d 1170, 1178‐79 (2d Cir. 1996).   

10   Because Vargas’s comment to Sosa was “at worst an isolated incident that cannot 

11   remotely be considered extremely serious,” as Title VII requires, Clark Cnty. Sch. Dist. v. 

12   Breeden, 532 U.S. 268, 271 (2001) (quotation marks omitted), Sosa’s belief that it was 

13   unlawful was not objectively reasonable.     

14          We also conclude that Sosa did not “oppose[] any practice forbidden” by the 

15   NYCHRL.    N.Y.C. Admin. Code § 8‐107(7).    Although we construe the NYCHRL more 

16   broadly than its federal and state counterparts, see, e.g., Nelson v. HSBC Bank USA, 929 

17   N.Y.S.2d 259, 264 (2d Dep’t 2011), we recognize that it still does not “operate as a general 

18   civility code.”    Williams v. N.Y.C. Hous. Auth., 872 N.Y.S.2d 27, 40‐41 (1st Dep’t 2009) 

19   (quotation marks omitted).    Based on the allegations in Sosa’s complaint, we agree that 



                                                     3
1    the comment “You’re so street” is “nothing more than what a reasonable victim of 

 2   discrimination would consider petty slights and trivial inconveniences.”    Id. at 41 

3    (quotation marks omitted).    We therefore affirm the District Court’s holding that Sosa 

 4   had not engaged in protected activity under the NYCHRL. 

5           We have considered all of Sosa’s remaining arguments and conclude that they are 

6    without merit.    For the foregoing reasons, the judgment of the District Court is 

 7   AFFIRMED.   

 8                                              

 9                                             FOR THE COURT: 
10                                             Catherine O’Hagan Wolfe, Clerk of Court
11    




                                                   4